DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 04/13/2021. As directed by the amendment claims 1, 7, and 10-14 are amended. Claims 2-6 and 8-9 are cancelled. Applicant’s amendments to the claims have overcome the 112(b) rejections and the drawing objections previously set forth in the non-final office action mailed 02/02/2021.
Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive. 
Applicant alleges that Benson’s spacer 74 does not overlap with a shape of the movable core when viewed in a direction of the center line of the valve body. 
However, Benson teaches this limitation when viewed in combination with Wells. As seen in Wells, the movable core 30 is as wide as the frame 12. Therefore, any spacer within the frame, such as how the spacer 74 of Benson is within frame 64, would overlap when viewed in a direction of the centerline of the valve body.
Applicant alleges that Matsumoto does not teach wherein a shape of the spacer overlaps with a shape of a taper surface functioning as a valve when viewed along a direction of the center line of the valve body.
However, these claims were previously rejected under 112(b) as being unclear and indefinite. The limitation is taught by the combination of references. Matsumoto teaches the spacer which is the same diameter as the spring. Therefore, the combination would teach a spacer having the same diameter as spring 80 in Wells. As seen in Figure 1 of Wells, the diameter of spring 80 overlaps with a .
Drawings
The drawings were received on 08/06/2020.  These drawings are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells (U.S. Patent No. 3,368,791) in view of Benson (U.S. 2006/0237064).
Regarding claim 1, Wells discloses a solenoid valve comprising: a housing (60) in which an inlet port (62) into which a fluid flows and an outlet port (64) from which the fluid flows are formed (Col. 3, lines 15-24); a seal member (70) arranged in a channel (66) of the housing (60) between the inlet port (62) and the outlet port (64) and having an opening (Col. 3, lines 15-24); a valve body (36) configured for movement along a centerline thereof to open and close the opening of the seal member (70) to open and close the channel 66 (Col. 2, lines 10-14); an elastic member (80) configured to bias the valve body (36) against the seal member (70) so as to close the opening of the seal member 70 (col. 3, lines 30-42); an electromagnetic driving device configured to move the valve body (36), the electromagnetic driving device having a movable core (30, 32, 34) that moves the valve body (36), and an electromagnetic coil (10) that attracts the movable core 30, 32, 34 (Col. 2, lines 10-14).
Wells fails to disclose wherein the electromagnetic driving device is fixed to the housing with a spacer interposed therebetween and wherein a shape of the spacer overlaps with a shape of the movable core when viewed in a direction of the center line of the valve body.
Benson teaches a solenoid valve wherein an electromagnetic driving device is fixed to a housing (16) with a spacer (74) interposed therebetween.
Further regarding the limitation of “wherein a shape of the spacer overlaps with a shape of the movable core when viewed in a direction of the center line of the valve body”, the combination of Wells and Benson teaches this limitation. As seen in Wells, the movable core 30 is as wide as the inside of frame 12. Therefore, any spacer within the frame, such as how the spacer 74 of Benson is within frame 64, would overlap when viewed in a direction of the centerline of the valve body. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Wells to provide wherein the electromagnetic driving device is fixed to .
Claims 10-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Benson, further view of Matsumoto (JP 2000227102).
Regarding claim 10, Wells as modified teaches the invention as essentially claimed and further teaches wherein the elastic member (80) is contained in a case member (86) that is fixed to the housing 60 (see Figure 1; Col. 3, lines 20-43); a shape of a taper surface (68) functioning as a valve (Col. 3, lines 15-25).
Wells fails to teach wherein second spacer is arranged between the elastic member and the case member, the second spacer having a shape which overlaps with a shape of a taper surface functioning as a valve when viewed along a direction of a center line of the valve body.
Matsumoto teaches a valve wherein second spacer (71) is arranged between an elastic member (70) and a case member 60 (see translation paragraph 0027).
Further regarding the limitation “the second spacer having a shape which overlaps with a shape of a taper surface functioning as a valve when viewed along a direction of a center line of the valve body”, this limitation is taught by the combination of references. Matsumoto teaches the spacer which is the same diameter as the spring 70 (as seen in Figure 1 of Matsumoto). Therefore, the combination would teach a spacer having the same diameter as spring 80 in Wells. As seen in Figure 1 of Wells, the diameter of spring 80 overlaps with a shape of a taper surface 68 functioning as a valve when viewed along a direction of the center line of the valve body.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Wells to provide wherein second spacer is arranged between the 
Regarding claim 11, Wells as modified teaches the invention as essentially claimed, the combination further teaches wherein the second spacer (71 of Matsumoto) is formed as a ring shape and the spacer (Benson element 74) is formed as a ring shape, and wherein an inner diameter of the spacer (Benson element 74) is larger than that of the second spacer (71 of Matsumoto).
Further regarding this limitation, as seen in Matsumoto Figure 1, the spacer 71 is smaller than the opening to the valve body, whereas in Benson, the spacer 74 is larger than the opening to the valve body.
Regarding claim 12, Wells discloses a solenoid valve comprising: a housing (60) in which an inlet port (62) into which a fluid flows and an outlet port (64) from which the fluid flows are formed (Col. 3, lines 15-24 a seal member (70) arranged in a channel (66) of the housing (60) between the inlet port (62) and the outlet port (64) and having an opening (Col. 3, lines 15-24); a valve body (36) configured for movement along a center line thereof to open and close the opening of the seal member (70) to open and close the channel 66 (Col. 2, lines 10-14); an elastic member (80) configured to bias the valve body (36) against the seal member (70) so as to close the opening of the seal member 70 (col. 3, lines 30-42); and an electromagnetic driving device configured to move the valve body (36), wherein the elastic member (80) is contained in a case member (86) that is fixed to the housing 60 (see Figure 1; Col. 3, lines 20-43); a shape of a taper surface (68) functioning as a valve (Col. 3, lines 15-25).
Wells fails to teach wherein a spacer is arranged between the elastic member and the case member and wherein a shape of the spacer overlaps with a shape of a taper surface functioning as a valve when viewed along a direction of the center line of the valve body.

Further regarding the limitation “wherein a shape of the spacer overlaps with a shape of a taper surface functioning as a valve when viewed along a direction of the center line of the valve body”, this limitation is taught by the combination of references. Matsumoto teaches the spacer which is the same diameter as the spring 70 (as seen in Figure 1 of Matsumoto). Therefore, the combination would teach a spacer having the same diameter as spring 80 in Wells. As seen in Figure 1 of Wells, the diameter of spring 80 overlaps with a shape of a taper surface 68 functioning as a valve when viewed along a direction of the center line of the valve body.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Wells to provide wherein a spacer is arranged between the elastic member and the case member and wherein a shape of the spacer overlaps with a shape of a taper surface functioning as a valve when viewed along a direction of the center line of the valve body. Doing so would allow the adjustment of the force of the spring (see translation paragraph 0027), as recognized by Matsumoto.
Claim 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Benson in further view Matsumoto, in further view of Sasanuma et al. (U.S. 2017/0211699).
Regarding claim 13, Wells teaches the invention as essentially claimed and further teaches wherein the electromagnetic driving device includes a movable core (30, 32, 34) configured to move the valve body (36) and an electromagnetic coil (10) configured to attract the movable core (30, 32, 34), and operates by being energized by the electromagnetic coil (10) so as to open the opening of the seal member (70) by attracting the movable core (30, 32, 34) and separating the valve body (36) from the opening (Col. 2, lines 7-14); wherein the electromagnetic driving device includes a second elastic member (94) configured to exert, on the movable core (30, 32, 34), a spring force weaker than a spring 
Wells fails to teach wherein the other elastic member is provided with a rotation preventing device for preventing the movable core from rotating with respect to the electromagnetic coil.
Sasanuma teaches a valve wherein an elastic member (46) is provided with a rotation preventing device (46a, 46b) for preventing a reciprocating element (40) from rotating with respect to an actuator (10 (see paragraph 0053).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Wells to provide wherein the second elastic member is provided with a rotation preventing device for preventing the movable core from rotating with respect to the electromagnetic coil. Doing so would prevent rotation (see paragraph 0053), as recognized by Sasanuma.
Allowable Subject Matter
Claim 7 is allowed.
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753